PER CURIAM.
This court, proceeding in the manner outlined and recommended by the Supreme Court of the United States in Anders v. State of California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493, deferred ruling on a motion of public defender to withdraw as counsel for the indigent de-fendent-appellant, and furnished appellant with a copy of the public defender’s memorandum brief. After the appellant was allowed thirty days within which to file or raise any points that he chose in support of his appeal, the appellant responded thereon and requested an extension of time in order to file his personal brief and points on appeal. The court granted this request of the appellant, and extended the time for appellant to respond up to and including August 18, 1968. The appellant failed to file any further response. On consideration and full examination of the proceedings, we conclude and determine that the appeal filed herein is wholly frivolous.
Whereupon the public defender’s motion to withdraw is granted and the final judgment of conviction and sentence hereby appealed be and the same is hereby
Affirmed.